August 25, 1919. The opinion of the Court was delivered by
The subject matter in dispute is a storehouse and lot in the city of Florence. The parties litigant are negroes — the plaintiffs a fraternal lodge, and the defendant a preacher of the gospel. So much gives some necessary uncertainty to the transaction under inquiry.
The plaintiff claims equitable title to the house and lot, the legal title of which is in the defendant. The plaintiff alleges in the complaint that one Cohen, a white man, had the legal title before the defendant, Brown, took it from Cohen, and that while Cohen had the legal title there was a contract (in writing) betwixt the plaintiff and Cohen, whereby Cohen agreed with the plaintiff to convey to it the house and lot when the plaintiff should pay him $500. About the above stated facts there is no doubt at all; the plaintiff and Cohen both so testified, and there is no testimony to the contrary. Cohen got tired waiting on the plaintiff to perform its contract, and conveyed the title to Brown, and the legal effect of that transaction is the matter under review.
The plaintiff testified that it made a parol agreement with Brown before he took title from Cohen, and practically the same contract as that which it had with Cohen. The defendant seems to deny so much, and contends that he discovered *Page 471 
through counsel that Cohen had, not a mortgage on the property as he had been informed, but a deed to the property, and that he bought the legal title from Cohen; that he is now owner of the property, and owes no duty to the plaintiff. That was the issue tried by the Circuit Court, and the decree was in favor of the plaintiff. The five exceptions do but renew the same issue here.
1. The appellant is mistaken (exceptions 1, 3 and 4) to contend that such a contract, as has been stated, between the plaintiff and Brown, needs to be in writing. A Court of equity would soon have its hands tied by the doctrine. 3 Pomeroy Eq., sec. 1196.
2. The other exceptions go to the fact, found by the Circuit Court, that there was such an agreement between the plaintiff and the defendant. The plaintiff testified plainly and directly to the point that, before and when Brown purchased from Cohen, he knew of Cohen's contract with the plaintiff, and he took the title under a like agreement with the plaintiff. Brown's testimony thereabouts is at least of doubtful meaning. He thus answered his counsel on the direct examination:
"In the year 1911, December, Robert Lanes came to me and told me that Mr. Cohen had a mortgage on their hall property which he was about to foreclose, and that the mortgage called for $500, and he asked me would I take that mortgage up and give him a chance to redeem it. I told him, `Yes, I would,' on condition, if the authorities of the lodge would come to me and bring me $40 interest, and make me out papers, and promise to keep up the taxes and insurance and repairs on that property, I would take up the mortgage and give them a chance to redeem it. He went away and brought these two gentlemen here, Mr. Sweet and Mr. McCants, and I repeated the same to them, and they said they would present the matter to the lodge. They came to me in January, 1912. They said, `If the lodge agrees, *Page 472 
we will bring you the papers,' These men never did return. At that time I was presiding elder, and stayed the most of my time in the mountains."
Brown further testified that he was called into Cohen's store by Cohen, and Cohen told him then that the plaintiff had advised Cohen that Brown was to buy the property and was to give the plaintiff the same chance that Cohen had given it. It was then, upon an inspection of the deed Cohen had, that Brown first discovered that Cohen had not a mortgage, as he had been led to believe, but a deed; and upon that discovery he altered his attitude to the plaintiff. He took a deed to the property and held the plaintiff at arm's length as tenants.
The Circuit Court was right, therefore, to conclude that Brown had made a parol contract with the plaintiff, whereby Brown held the legal title, on the trust that the plaintiff should have it when the plaintiff should pay him $500.
The decree of the Court is affirmed, and the cause remanded, to have that decree performed.